Citation Nr: 1608417	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  09-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a heart disorder, to include supraventricular arrhythmias (claimed as palpitations) and to also include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	John-Paul Gustad, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from July 1982 to July 1985.  

The Veteran additionally had active duty service from November 1985 to January 1987; however, in a September 2004 administrative decision, the AOJ determined that period of service was a bar to benefits as the Veteran's discharge under other than honorable conditions for that period of service was a result of his willful and persistent misconduct.  The Board will therefore only consider the Veteran's first period of service as a basis for benefits in this case.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for a head injury with residuals of palpitations.  The Veteran timely appealed that issue.  During the pendency of the appeal, the AOJ awarded service connection for a TBI in a May 2014 rating decision; the sole issue remaining on appeal, therefore, is the heart disorder (claimed as palpitations) noted above.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in September 2014; a transcript of that hearing is associated with the claims file.

This case was last before the Board in January 2015, when it was remanded for further development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the January 2015 remand, the Board requested that the AOJ obtain records from the Social Security Administration (SSA), Swedish Medical Center, and any outstanding VA treatment records.  The SSA and Swedish Medical Center records have been obtained and are associated with the claims file; likewise, the Veteran's VA treatment records from the Puget Sound VA Health System have been obtained and associated with the claims file through June 2015.

Additionally, the Board requested in the January 2015 remand that the October 2013 heart VA examination be returned to that examiner for an addendum opinion respecting whether the Veteran's supraventricular arrhythmias and palpitations were related to his service-connected PTSD.  In a February 2015 addendum opinion by an examiner not the October 2013 examiner, the following opinion was obtained:  "Supraventricular arrhythmias are from a defect of some type in the hearts [sic] electrical conduction system and are not caused by or aggravated by PTSD."  

The Board notes that there was no engagement of the facts of the case, nor was there a rationale provided for that opinion by that examiner; the AOJ sought clarification of that opinion in April 2015 by a third examiner.  After stating that she reviewed the "VA Records," and noted several documents that she reviewed in the claims file, the April 2015 examiner opined as follows:

DIAGNOSIS: There is no diagnosis of supraventricular arrhythmias.  OPINION: Since there is no diagnosis, there is no opinion.  RATIONALE: Palpitations are not a heart diagnosis.  They are perceived sensations of fluttering or irregular pulsations in the chest.  Palpitations are a very common symptom which are frequently (over 30% in some studies) not associated with cardiac abnormalities or rhythm disturbances of any kind.  Palpitations are a symptom which are more common in patients with mental health diagnoses, but are not a separate diagnosis/condition.  The three medical articles/treatises submitted by the Veteran in September 2014 are not relevant to the claim of supraventricular arrhythmias because no cardiac condition has been diagnosed.  The [October 2013] examiner admits that there is "no documentation of diagnosis of arrhythmia."  He/she then went on to speculate regarding a supraventricular arrhythmia diagnosis.  I find no basis in the available record for this diagnosis.

The Board finds that these opinions are inadequate.  First, as noted by the AOJ, the February 2015 opinion provided no rationale for the opinion reached, and did not engage any evidence of record.  Then, a second examiner-which the Board will note has not examined the Veteran-questioned the validity of a diagnosis of a patient that she had never examined; it further appears that the April 2015 examiner could not figure out whether the October 2013 examiner was a male or female, despite his first name clearly being "Robert"; this calls into question the quality April 2015 examiner's review of the claims file.  Moreover, she noted that there was a "speculative" diagnosis of supraventricular arrhythmias in October 2013, although it appears clear to the Board that the October 2013 examiner diagnosed the Veteran with both palpitations and supraventricular arrhythmias without any type of speculation as to the certainty of that diagnosis.  The Board will finally note that none of these three examiners appear to be a cardiac specialist.  

Accordingly, in light of the clearly noted deficiencies above, the Board finds that a remand is necessary in order to obtain a VA examination and medical opinion from a cardiologist in order to determine (a) what if any cardiac/heart disorders the Veteran has, and (b) whether any of those disorders or symptomatology are symptoms of the Veteran's already-service-connected PTSD and/or TBI, or if a separate disorder, whether that disorder is secondary to either of those service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board has reviewed the notice letters sent to the Veteran throughout the appeal period; while mostly complete, those letters generally list the Veteran's claimed palpitations with his head injury claim which was subsequently granted service connection.  It does not appear that the Veteran has been sufficiently notified of the requirements necessary to substantiate a secondary service connection claim.  In light of the Board's remand for the above reasons, in order to facilitate orderly and efficient resolution of this claim, the AOJ should issue the Veteran appropriate notice respecting his heart disorder claim on remand in order to cure any outstanding notice deficiencies that may exist in the record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice with respect to his claim of service connection for a heart disorder, to include supraventricular arrhythmias (claimed as palpitations) and to also include as secondary to service-connected PTSD and/or TBI.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 38 C.F.R. § 3.310, for secondary service connection.

2.  Obtain any relevant VA treatment records from the Seattle VA Medical Center and/or the Puget Sound VA Health System, or any other VA medical facility that may have treated the Veteran, since June 2015 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his claimed heart/arrhythmia disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination with a cardiologist in order to determine the nature and etiology of any heart/arrhythmia disorder, to include palpitations and/or supra ventricular arrhythmias.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state any heart/arrhythmia disorders found, to include palpitations and/or supra ventricular arrhythmias.  

The examiner should specifically discuss whether "palpitations" is a diagnosis of a chronic disability, or whether such are considered to be a symptom of a larger disability.  

If the examiner determines that the Veteran's claimed palpitations are merely a symptom, the examiner should discuss whether it is a symptom of the Veteran's service-connected TBI or PTSD disabilities, or whether it is a symptom of a separate and distinct cardiac disorder, particularly whether such is a symptom of a supraventricular arrhythmia disorder.

The examiner should additionally address whether the Veteran has a diagnosis of any arrhythmia disorder, particularly supraventricular arrhythmias.  In so discussing, the examiner should discuss the examination of the Veteran, the evidence of record in the claims file, the Veteran's lay statements, and particularly the findings of the October 2013 examiner and the converse opinion by the April 2015 examiner (who did not actually examine the Veteran).  

If the examiner determines that the October 2013 examiner's diagnosis of supraventricular arrhythmias was in error or was an inappropriate or misdiagnosis, the examiner should discuss those findings in detail and provide a detailed explanation for any findings and conclusions respecting the above.

Then, for any diagnosed heart/arrhythmia disorder, the examiner should opine whether such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began during, was manifested within one year of discharge from, or is otherwise the result of his military service.  

Next, the examiner should opine whether the Veteran's heart/arrhythmia disorder is more likely, less likely, or at least as likely as not (a) caused by; or, (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected TBI.

Then, the examiner should opine whether the Veteran's heart/arrhythmia disorder is more likely, less likely, or at least as likely as not (a) caused by; or, (b) aggravated by his service-connected PTSD.  

Finally, the examiner should opine whether the Veteran's heart/arrhythmia disorder is more likely, less likely, or at least as likely as not (a) caused by; or, (b) aggravated by the combined effects of his service-connected TBI and PTSD disabilities.

The examiner is reminded that the above requested opinions represent 4 different and distinct opinions which need to be addressed, 3 of which have at least two subparts that need to be addressed.

In so rendering those opinions, the examiner should specifically discuss the Veteran's submitted internet articles and treatises that are record in the claims file.  The examiner should additionally address the October 2013, February 2015, and April 2015 examiners' examination reports and addendum opinions, as well as those examiners' findings and conclusions reached therein.

Also, the examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service and/or from onset; the examiner should additionally address any lay evidence regard symptomatology suffered concurrently with any of his service-connected disabilities and the effect that such service-connected disabilities have on any heart/arrhythmia disorder present.  The examiner should also discuss any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a heart disorder, to include supraventricular arrhythmias (claimed as palpitations) and to also include as secondary to service-connected PTSD and/or TBI.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

